Schedule 14A Information Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. _) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [X] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material under § 240.14a-12 FRANKLIN TEMPLETON GLOBAL TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: TEMPLETON HARD CURRENCY FUND (a series of Franklin Templeton Global Trust) A Special Meeting of Shareholders of Templeton Hard Currency Fund (the “Fund”), the sole series of Franklin Templeton Global Trust (the “Trust”), will be held on July 29, 2016, to vote on several important proposals that affect the Fund. Please read the enclosed materials and cast your vote on the proxy card or voting instruction form. Voting your shares immediately will help minimize additional solicitation expenses and prevent the need to call you to solicit your vote. The proposals for the Fund have been carefully reviewed by the Trust’s Board of Trustees (the “Board”). The Trustees of the Trust, most of whom are not affiliated with Franklin Templeton Investments, are responsible for looking after your interests as a shareholder of the Fund. The Board unanimously recommends that you vote FOR each proposal . Voting is quick and easy. Everything you need is enclosed . To cast your vote, simply complete the proxy card or voting instruction form enclosed in this package. Be sure to sign the card or the form before mailing it in the postage-paid envelope. If eligible, you may also vote your shares by touch-tone telephone or through the Internet. Simply call the toll-free number or visit the web site indicated on your proxy card or voting instruction form, and follow the instructions. If you have any questions before you vote, please call Boston Financial Data Services, our proxy solicitor, at [] ([] a.m.- [] p.m., Eastern time, [Monday] through [Friday], and []a.m.- []p.m., Eastern time, [Saturday]). We’ll be glad to help you get your vote in quickly. Thank you for your participation in this important initiative. The following Q&A is provided to assist you in understanding the proposals for the Fund. The proposals are described in greater detail in the enclosed proxy statement. We appreciate your trust in Franklin Templeton Investments and look forward to continuing to help you achieve your financial goals. 1 Important information to help you understand and vote on the proposals Below is a brief overview of the proposals to be voted upon. The proxy statement provides more information on each of the proposals. Your vote is important, no matter how large or small your holdings may be. What proposals am I being asked to vote on? Shareholders of the Fund are being asked to vote on the following proposals: 1. To approve modifications to the Fund’s current fundamental investment goal. 2. To approve the reclassification of the Fund’s investment goal from a fundamental policy to a non-fundamental policy. 3. To approve the use of a “manager of managers” structure whereby the Fund’s investment manager would be able to hire and replace subadvisers without shareholder approval. 4. To elect a Board of Trustees. Has the Board approved the proposals? Yes. The Board has unanimously approved each proposal and recommends that you vote to approve each proposal for the Fund. 1. To approve modifications to the Fund’s current fundamental investment goal. Why am I being asked to approve modifications to the Fund’s investment goal? The Fund’s current investment goal is “to protect against depreciation of the U.S. dollar relative to other currencies.” As a result, the Fund has held only “long” positions in certain foreign currencies against the U.S. dollar. This means that the Fund is generally only able to gain from its foreign currency exposure when the value of the foreign currency purchased by the Fund appreciates against the U.S. dollar. The Fund’s current investment goal has constrained the Fund’s ability to seek returns when the U.S. dollar is strengthening against foreign currencies, which has negatively impacted the Fund’s performance. In response to changing market conditions and evolving investor needs, the Board and Franklin Advisers, Inc. (the “Investment Manager”) are proposing to reposition the Fund as a global currency fund that seeks total return through investments that create exposure to global currencies. However, the Fund’s investment goal is classified as a fundamental policy and may not be amended without shareholder approval. Therefore, the Board is recommending that shareholders approve changing the Fund’s investment goal to “to seek total return through investments that create exposure to global currencies.” Such changes to the Fund’s investment goal would enable the Fund to be repositioned to seek returns not just when the U.S. dollar is depreciating, but also when the value of the U.S. dollar is rising relative to various foreign currencies. What effect will changing the Fund’s investment goal have on the Fund? The Board and the Investment Manager are recommending changing the Fund’s investment goal so that the Fund can pursue a more flexible, global currency strategy. To implement the proposed changes to the Fund’s investment goal, the Investment Manager has proposed, and the Board has approved, the following changes, subject to shareholder approval of the revised investment goal: i) changing the Fund’s name to “Templeton Global Currency Fund” to reflect the Fund’s proposed broader global currency investment mandate; and ii) changing certain principal investment strategies of the Fund, including changing the Fund’s policy to invest, under normal market conditions, at least 80% of its net assets in investments denominated in hard currencies, and increasing the Fund’s authority to use derivative instruments. If the proposed changes to the Fund’s investment goal are adopted, the repositioned Fund will pursue its new investment goal by investing, under normal market conditions, at least 80% of its net assets in securities and other investments that create exposure to currencies of any country, including debt obligations of any maturity, money market instruments, cash deposits and derivative instruments. Q&A 1 2. To approve the reclassification of the Fund’s investment goal from a fundamental policy to a non-fundamental policy. What is a fundamental investment policy and why am I being asked to approve the reclassification of the Fund’s fundamental investment goal? A fundamental policy is a policy that may only be changed with shareholder approval. The Fund’s investment goal is currently classified as a fundamental policy. However, the federal securities laws do not require a fund’s investment goal to be a fundamental policy. Many investment companies do not to designate their investment goals as fundamental policies, and new funds recently launched by Franklin Templeton Investments generally designate their investment goals as non-fundamental. Because obtaining shareholder approval is time consuming and costly, the Board is recommending that the Fund’s investment goal be reclassified from a fundamental policy to a non-fundamental policy so that the Fund has the flexibility to modify its investment goal without incurring the costs associated with seeking shareholder approval if, in the future, the Board believes that it is beneficial to the Fund and its shareholders to amend its investment goal as a result of competitive, regulatory, market or other changes. What effect will reclassifying the Fund’s investment goal as non-fundamental have on the management of the Fund? If the reclassification is approved, should the Board and the Investment Manager in the future determine that the Fund’s investment goal no longer serves the best interests of shareholders, the Board could authorize changes to the Fund’s investment goal upon 60 days’ advance notice to shareholders. 3. To approve the use of a “manager of managers” structure whereby the Fund’s investment manager would be able to hire and replace subadvisers without shareholder approval. What is the purpose of the Manager of Managers Structure? Shareholders of the Fund are being asked to approve the use of a “manager of managers” structure that would permit the Investment Manager, subject to Board approval, to appoint and replace subadvisers that are affiliated or unaffiliated with Franklin Templeton Investments without obtaining prior shareholder approval (the “Manager of Managers Structure”). The Manager of Managers Structure would enable the Fund to operate with greater efficiency in the future by allowing the Fund to use both affiliated and unaffiliated subadvisers best suited to its needs without incurring the expense and potential delays that could be associated with obtaining shareholder approvals. How will the Manager of Managers Structure affect the Fund? The use of the Manager of Managers Structure will not change the fees paid to the Investment Manager by the Fund. The Manager of Managers Structure is not currently expected to be used for the Fund because the Investment Manager does not anticipate any near-term changes to the Fund’s portfolio managers. However, as the use of the Manager of Manager Structure requires shareholder approval, the Board determined to seek such approval in connection with this special shareholder meeting, which was called for purposes of voting on other matters described in the proxy statement, to avoid additional meeting and proxy solicitation costs in the future. 4. To elect a Board of Trustees. Who are the current trustees and who are the nominees? The Franklin Templeton Investments fund complex has a number of separate boards. Most of the current trustees and nominees serve on several boards. The current Board is composed of the following trustees: Harris J. Ashton, Mary C. Choksi, Edith E. Holiday, J. Michael Luttig, Frank A. Olson, Larry D. Thompson, John B. Wilson, Gregory E. Johnson and Rupert H. Johnson, Jr. (each a “Trustee” and collectively, the “Trustees”). The nominees proposed to serve as trustees of the Trust are Harris J. Ashton, Ann Torre Bates, Frank J. Crothers, Edith E. Holiday, J. Michael Luttig, David W. Niemiec, Frank A. Olson, Larry D. Thompson, Constantine D. Tseretopoulos, Robert E. Wade, Gregory E. Johnson, and Rupert H. Johnson, Jr. (each a “Nominee” and collectively, the “Nominees”). Management is recommending that the oversight of the Fund be shifted from the current Board to the board composed of the Nominees so that the Franklin Templeton funds managed by the Templeton Global Macro team, including the Fund, are overseen by the same trustees. Q&A 2 What role does the Board play? The Board has the responsibility for looking after the interests of the Fund’s shareholders. As such, the Board has an obligation to serve the best interests of shareholders in providing oversight of the Fund, including approving policy changes. In addition, the Board, among other things, reviews the Fund’s performance, oversees the Fund’s activities, and reviews contractual arrangements with service providers of the Fund. What is the affiliation of the Nominees and Franklin Templeton Investments? The Board is currently, and is proposed to continue to be, composed of over 75% “independent” trustees and two “interested” trustees. Trustees are determined to be “interested” by virtue of, among other things, their affiliation with the Franklin Templeton funds or with Franklin Templeton Investments as fund management. Independent trustees have no affiliation with Franklin Templeton Investments and are compensated by the Fund. 5. Who is Boston Financial Data Services? Boston Financial Data Services (the “Solicitor”) is a company that the Fund has hired to call shareholders and record proxy votes. The Solicitor is not affiliated with the Fund or with Franklin Templeton Investments. In order to hold a shareholder meeting, a certain percentage of a fund’s shares (often referred to as “quorum”) must be represented at the meeting. If a quorum is not attained, the meeting must adjourn to a future date. The Fund may attempt to reach shareholders through multiple mailings to remind them to cast their vote. As the meeting approaches, phone calls may be made to shareholders who have not yet voted their shares so that the shareholder meeting does not have to be adjourned or postponed. 6. How many votes am I entitled to cast? As a shareholder, you are entitled to one vote for each share (and a proportionate fractional vote for each fractional share) you own of the Fund on the record date. The record date is April 11, 2016. 7. How do I vote my shares? You can vote your shares by completing and signing the enclosed proxy card or voting instruction form and mailing it in the enclosed postage-paid envelope. If eligible, you may also vote using a touch-tone telephone by calling the toll-free number printed on your proxy card or voting instruction form and following the recorded instructions or through the Internet by visiting the web site printed on your proxy card or voting instruction form and following the on-line instructions. If you need any assistance, or have any questions regarding the proposals or how to vote your shares, please call the Solicitor at []. 8. How do I sign the proxy card? Individual Accounts : Shareholders should sign exactly as their names appear on the account registration shown on the proxy card or voting instruction form. Joint Accounts : Either owner may sign, but the name of the person signing should conform exactly to a name appearing on the account registration as shown on the proxy card or voting instruction form. All Other Accounts : The person signing must indicate his or her capacity. For example, a trustee for a trust or other entity should sign, “Ann B. Collins, Trustee.” Q&A 3 TEMPLETON HARD CURRENCY FUND (a series of Franklin Templeton Global Trust) IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of Templeton Hard Currency Fund (the “Fund”), the sole series of Franklin Templeton Global Trust (the “Trust”), which will be held at the offices of Franklin Templeton Investments, One Franklin Parkway, San Mateo, California, 94403-1906 on Friday, July 29, 2016, at 2:00 p.m., Pacific time. The enclosed materials discuss the proposals (the “Proposals”) to be voted on at the meeting, and contain the Notice of Special Meeting of Shareholders, proxy statement and proxy card. A proxy card is, in essence, a ballot. When you vote your proxy, it tells us how you wish to vote on important issues relating to the Fund in which you invested. If you specify a vote on any of the Proposals, your proxy will be voted as you indicate. If you specify a vote on one or more Proposals, but not all, your proxy will be voted as specified on such Proposals and, on the Proposal(s) for which no vote is specified, your proxy will be voted “FOR” the Proposal(s). If you simply sign, date and return the proxy card, but do not specify a vote on any of the Proposals, your proxy will be voted “FOR” each Proposal. We urge you to review carefully the Proposals described in the proxy statement. Then, please fill out and sign the proxy card or voting instruction form and return it to us so that we know how you would like to vote. When shareholders return their proxies promptly, additional costs of having to conduct additional mailings may be avoided. PLEASE COMPLETE, SIGN AND RETURN your proxy card or voting instruction form. We welcome your comments. If you have any questions or would like to quickly vote your shares (if eligible), call Boston Financial Data Services, our proxy solicitor, [toll-free] at []. Agents are available [] a.m. – []p.m., Eastern time, Monday through Friday[, and [] a.m. – []p.m., Eastern time, Saturday]. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or through the Internet, 24 hours a day. If your account is eligible, instructions are enclosed. [THIS PAGE INTENTIONALLY LEFT BLANK] TEMPLETON HARD CURRENCY FUND (a series of Franklin Templeton Global Trust) NOTICE OF SPECIAL MEETING OF SHAREHOLDERS The Board of Trustees of Franklin Templeton Global Trust (the “Trust”), on behalf of Templeton Hard Currency Fund (the “Fund”), has called a Special Meeting of Shareholders of the Fund (the “Meeting”), which will be held at the offices of Franklin Templeton Investments, One Franklin Parkway, San Mateo, California, 94403-1906 on Friday, July 29, 2016 at 2:00 p.m., Pacific time. During the Meeting, shareholders of the Fund will be asked to vote on the following proposals: 1. To approve modifications to the Fund’s current fundamental investment goal. 2. To approve the reclassification of the Fund’s fundamental investment goal from a fundamental policy to a non-fundamental policy. 3. To approve the use of a “manager of managers” structure whereby the Fund’s investment manager would be able to hire and replace subadvisers without shareholder approval. 4. To elect a Board of Trustees. 5. To transact such other business, if any, as may properly come before the Meeting. By Order of the Board of Trustees, Karen L. Skidmore Vice President and Secretary [], 2016 Please sign and promptly return the proxy card or voting instruction form in the enclosed self-addressed envelope regardless of the number of shares you own. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SPECIAL SHAREHOLDER MEETING TO BE HELD ON July 29, 2016 The Notice of Special Meeting of Shareholders, proxy statement and form of proxy card are available on the Internet at [INSERT WEBSITE ADDRESS]. The form of proxy card on the Internet site cannot be used to cast your vote. If you have any questions, would like to vote your shares (if eligible), or wish to obtain directions to be able to attend the Meeting and vote in person, please call Boston Financial Data Services, our proxy solicitor, [toll free] at []. PROXY STATEMENT TABLE OF CONTENTS Page ♦ INFORMATION ABOUT VOTING 1 Who is asking for my vote? 1 Who is eligible to vote? 1 On what issues am I being asked to vote? 1 How does the Board recommend that I vote? 1 How do I ensure that my vote is accurately recorded? 2 May I revoke my proxy? 2 What if my shares are held in a brokerage account? 2 May I attend the Meeting in Person? 2 ♦ THE PROPOSALS PROPOSAL 1: TO APPROVE MODIFICATIONS TO THE FUND’S CURRENT FUNDAMENTAL INVESTMENT GOAL 3 PROPOSAL 2: TO APPROVE THE RECLASSIFICATION OF THE FUND’S INVESTMENT GOAL FROM A FUNDAMENTAL POLICY TO A NON-FUNDAMENTAL POLICY 6 PROPOSAL 3: TO APPROVE THE USE OF A “MANAGER OF MANAGERS” STRUCTURE WHEREBY THE FUND’S INVESTMENT MANAGER WOULD BE ABLE TO HIRE AND REPLACE SUBADVISERS WITHOUT SHAREHOLDER APPROVAL 7 PROPOSAL 4: TO ELECT A BOARD OF TRUSTEES 9 ♦ ADDITIONAL INFORMATION ABOUT THE FUND 22 ♦ FURTHER INFORMATION ABOUT VOTING AND THE MEETING 23 Exhibit A Nominating Committee Charter …………… …A-1 Exhibit B Outstanding Shares and Classes of the Fund as of THE RECORD DATE (April 11, 2016) …………… .B-1 Exhibit C Principal Holders of Fund Shares as of THE RECORD DATE (April 11, 2016) …………… .C-1 TEMPLETON HARD CURRENCY FUND (a series of Franklin Templeton Global Trust) PROXY STATEMENT ♦ INFORMATION ABOUT VOTING Who is asking for my vote? The Board of Trustees (the “Board” or the “Trustees”) of Franklin Templeton Global Trust (the “Trust”), on behalf of Templeton Hard Currency Fund (the “Fund”), in connection with a Special Meeting of Shareholders of the Fund to be held on Friday, July 29, 2016 (the “Meeting”), have requested your vote on several matters (the “Proposals”). Who is eligible to vote? Shareholders of record at the close of business on Monday, April 11, 2016 (the “Record Date”) are entitled to be present and to vote at the Meeting or any adjourned Meeting. Each share of record of the Fund is entitled to one vote (and a proportionate fractional vote for each fractional share) on each matter relating to the Fund presented at the Meeting. The Notice of Special Meeting of Shareholders, the proxy card and the proxy statement were first mailed to shareholders of record on or about [], 2016. On what issues am I being asked to vote? Shareholders are being asked to vote on the following Proposals: 1. To approve modifications to the Fund’s current fundamental investment goal. 2. To approve the reclassification of the Fund’s fundamental investment goal from a fundamental policy to a non-fundamental policy. 3. To approve the use of a “manager of managers” structure whereby the Fund’s investment manager would be able to hire and replace subadvisers without shareholder approval. 4. To elect a Board of Trustees. How does the Board recommend that I vote? The Board, on behalf of the Fund, unanimously recommends that you vote: 1. FOR the approval of modifications to the Fund’s current fundamental investment goal; 2. FOR the approval of the reclassification of the Fund’s investment goal from a fundamental policy to a non-fundamental policy; 3. FOR the approval of the use of a “manager of managers” structure whereby the Fund’s investment manager would be able to hire and replace subadvisers without shareholder approval; and 4. FOR the election of all nominees as trustees of the Trust. 1 How do I ensure that my vote is accurately recorded? You may submit your proxy in one of four ways: · By Internet (if eligible) . The web address and instructions for voting can be found on the enclosed proxy card or voting instruction form. You will be required to provide your control number located on the proxy card or voting instruction form. · By Telephone (if eligible) . The toll-free number for telephone voting can be found on the enclosed proxy card or voting instruction form. You will be required to provide your control number located on the proxy card or voting instruction form. · By Mail . Mark the enclosed proxy card or voting instruction form, sign and date it, and return it in the postage-paid envelope we provided. · In Person at the Meeting . You can vote your shares in person at the Meeting. If you require additional information regarding the Meeting, you may contact Boston Financial Data Services, the proxy solicitor (the “Solicitor”), [toll-free] at [INSERT SOLICITOR PHONE NUMBER]. Please see the section entitled “FURTHER INFORMATION ABOUT VOTING AND THE MEETING” for more information on the Solicitor. Proxy cards that are properly signed, dated and received at or prior to the Meeting will be voted as specified. If you specify a vote on any of the Proposals, your proxy will be voted as you indicate. If you specify a vote on one or more Proposals but not all Proposals, your proxy will be voted as specified on such Proposal(s) and, on the Proposal(s) for which no vote is specified, your proxy will be voted “ FOR ” the Proposal(s). If you simply sign, date and return the proxy card, but do not specify a vote on any of the Proposals, your proxy will be voted “ FOR ” each Proposal. May I revoke my proxy? You may revoke your proxy at any time before it is voted by forwarding a written revocation or a later-dated proxy to the Fund that is received by the Fund at or prior to the Meeting, or by attending the Meeting and voting in person. What if my shares are held in a brokerage account? If your shares are held by your broker, then in order to vote in person at the Meeting, you will need to obtain a “legal proxy” from your broker and present it to the Inspector of Elections at the Meeting. Also, in order to revoke your proxy, you may need to forward your written revocation or a later-dated proxy card to your broker rather than to the Fund. May I attend the Meeting in Person? Shareholders of record at the close of business on the Record Date are entitled to attend the Meeting. Eligible shareholders who intend to attend the Meeting in person will need to bring proof of share ownership, such as a shareholder statement or letter from custodian or broker-dealer confirming ownership, as of the Record Date, and a valid picture identification, such as a driver’s license or passport, for admission to the Meeting. Seating is very limited. Shareholders without proof of ownership and identification will not be admitted. ♦ THE PROPOSALS 2 PROPOSAL 1: TO APPROVE MODIFICATIONS TO THE FUND’S CURRENT FUNDAMENTAL INVESTMENT GOAL The Board unanimously recommends that the shareholders of the Fund approve changing the Fund’s current fundamental investment goal to read as follows: to seek total return through investments that create exposure to global currencies. Why am I being asked to approve modifications to the Fund’s fundamental investment goal? The Fund’s current investment goal is “to protect against depreciation of the U.S. dollar relative to other currencies.” The Fund seeks to achieve its current investment goal by investing, under normal market conditions, at least 80% of its net assets in investments denominated in “hard currencies.” In accordance with the focus of the Fund’s current investment goal, the Fund has historically only held “long” positions in various foreign currencies against the U.S. dollar. As a result, the Fund is generally only able to achieve gains from its foreign currency exposure when the value of the foreign currency it has purchased appreciates relative to the U.S. dollar. This one-directional currency strategy has limited the Fund’s ability to respond to changes in the relative strengths of various global currencies and the U.S. dollar and has had a negative impact on the Fund’s overall relative and absolute performance, especially during the past few years as the U.S. dollar strengthened globally. Additionally, Franklin Advisers, Inc. (the “Investment Manager”) believes that investors generally have shown increased interest in currencies as a separate asset class in the context of an overall portfolio asset allocation strategy, as currencies have historically shown low correlation to other asset classes. Further, currency markets recently have exhibited greater volatility as the divergence of monetary policy by major central banks has become more pronounced. In response to these changing conditions, the Investment Manager has recommended to the Board, and the Board has approved, the repositioning of the Fund as a global currency fund with an investment goal of seeking total return by investing in securities and investments that create exposure to global currencies. Because the Fund’s investment goal is a fundamental policy, which means it cannot be changed without shareholder approval, the Board is recommending that shareholders of the Fund approve changes to the Fund’s investment goal in connection with the repositioning of the Fund as a global currency fund seeking total return. The proposed changes to the Fund’s investment goal would enable the Fund to be repositioned to seek returns not just when the U.S. dollar is weakening compared to other currencies, but also when the U.S. dollar is strengthening. Additionally, the repositioned Fund would have the flexibility to invest in, or enter into investment positions denominated in, currencies of any country, rather than just “hard” currencies. Further, the repositioned Fund would be able to take both “long” and “short” positions in any currency ( i.e. , the repositioned Fund would have the flexibility to pursue a “two-directional currency strategy”). A more unconstrained, global currency strategy would also provide the Investment Manager with greater flexibility to hedge against currency volatility. What are the proposed modifications to the Fund’s investment goal? The Fund’s investment goal is proposed to be changed as follows: Current Investment Goal Proposed Investment Goal To protect against depreciation of the U.S. dollar relative to other currencies. To seek total return through investments that create exposure to global currencies. What effects will changing the Fund’s investment goal have on the Fund? If the proposed changes to the Fund’s investment goal are approved by shareholders, the repositioned Fund will pursue its new investment goal by investing, under normal market conditions, at least 80% of its net assets in securities and investments that create exposure to currencies of any country, including debt obligations of any maturity, money market instruments, cash deposits and derivative instruments. 3 Subject to shareholder approval of Proposal 1, the Board has also approved (i) the removal of the Fund’s current non-fundamental investment restriction that prevents it from exposing more than 50% of its total assets to any one foreign currency; and (ii) the removal of the current restrictions of (a) maintaining a weighted average portfolio maturity of 120 days or less; (b) only buying money market instruments with effective maturities of one year or less at the time of purchase; and (c) only buying money market instruments the Investment Manager considers either comparable in quality to instruments rated in the top two ratings by U.S. nationally recognized rating services or issued by companies with an outstanding unsecured debt issue rated in the top two ratings. With respect to the Fund’s investments in any one foreign currency, although the Investment Manager does not currently anticipate that the repositioned Fund would normally have more than 50% of its total assets exposed to any one foreign currency, the removal of such restriction would provide the Investment Manager additional flexibility in managing the Fund’s currency exposure in the event of certain market movements or other unforeseen circumstances. With respect to the Fund’s investments in debt instruments, the removal of the current restrictions would allow the repositioned Fund to invest in instruments of any maturity or credit quality, including those rated below investment grade or, if unrated, of comparable quality (often referred to as “junk” instruments) , so that the repositioned Fund can also gain exposure to a wider spectrum of currencies, especially those of emerging market countries. The changes to the Fund’s investment goal and principal investment strategies would permit the Fund to operate as a global currency fund and to invest without limitation across developed and emerging market currencies. Pursuant to this proposed additional investment authority, the repositioned Fund could have significant positions in investments that create exposure to the currencies of particular countries and would no longer be required to invest primarily in investments denominated in hard currencies. For purposes of pursuing its new investment goal, the repositioned Fund would regularly use various currency related derivative instruments, principally currency forwards (as it does currently) and currency futures (newly approved for the repositioned Fund) for the purposes of enhancing Fund returns, increasing liquidity, gaining exposure to particular currencies in more efficient or less expensive ways and/or hedging and, as a result, may have net long or net negative (short) exposure to selected currencies. In contrast, the Fund currently may only obtain net long exposure to currencies, principally hard currencies. In addition to the proposed changes to the Fund’s investment goal and principal investment strategies, the Board has approved changing the Fund’s name to “Templeton Global Currency Fund” to reflect the Fund’s proposed broader global currency investment mandate. These changes to the Fund’s name and principal investment strategies are contingent upon shareholder approval of Proposal 1. Will the principal risks of investing in the Fund change if Proposal 1 is approved? If the proposed changes to the Fund’s investment goal are approved, the repositioned Fund would have the ability to invest a greater portion of its assets in instruments that may involve additional risks, including currencies of emerging market countries, lower credit quality debt instruments and derivative instruments that create exposure to currencies of emerging market countries. Although the proposed changes would allow for greater use of derivative instruments that may involve additional risks, the proposed changes to the Fund’s investment goal and principal investment strategies would enable the Fund to gain exposure to a wider spectrum of currencies, which would provide the Investment Manager with greater flexibility to manage the Fund’s currency exposures on behalf of shareholders. The Investment Manager believes that the added flexibility of the expanded investment universe would allow for better diversification than the current investment mandate permits. As discussed above, if Proposal 1 is approved for the Fund , the repositioned Fund would be permitted to invest without limitation across developed and emerging market currencies and could, as a result, have more exposure to currencies of emerging market countries. Investments in instruments that create exposure to currencies of emerging market countries are subject to all of the risks of foreign investing generally, and also involve additional risks associated with a lack of established legal, political, business and social frameworks to support securities markets in such countries, including: delays in settling portfolio securities transactions; currency and capital controls; greater sensitivity to interest rate changes; pervasiveness of corruption and crime; currency exchange rate volatility; and inflation, deflation or currency devaluation. Because of these factors, the repositioned Fund’s investments in emerging market countries may be subject to greater price volatility and illiquidity than investments in developed markets. To the extent the repositioned Fund invests a greater portion of its assets in instruments denominated in currencies of emerging markets, these risks may be heightened. 4 With respect to investments in debt instruments, under the modified principal investment strategies, the repositioned Fund would have increased ability to invest in instruments of lower credit quality and instruments with longer maturities, which could subject the Fund to increased credit and interest rate risks. Interest Rate risk is the risk that when interest rates rise, debt security prices generally fall. In general, securities with longer maturities or durations are more sensitive to these interest rate changes. Credit risk is the risk that an issuer of debt securities may fail to make interest payments or repay principal when due, in whole or in part. Changes in an issuer’s financial strength or in a security’s credit rating may also affect a security’s value. Issuers of junk instruments are not as strong financially as those issuing higher credit quality debt securities. Junk instruments are generally considered predominantly speculative by the applicable rating agencies as their issuers are more likely to encounter financial difficulties and are more vulnerable to changes in the relevant economy, such as a recession or a sustained period of rising interest rates, that could affect their ability to make interest and principal payments when due. To the extent the repositioned Fund invests a greater amount of its portfolio in junk instruments pursuant to its new investment authority, the Fund will be subject to increased risks associated with such instruments. Although the use of currency futures in addition to its continued use of currency forwards is not expected to increase the overall risks associated with investing in the repositioned Fund, the modified principal investment strategies would allow for greater use of derivative instruments, which the Investment Manager believes to be necessary to manage the proposed increased flexibility and broader investment mandate for the repositioned Fund. Investments in derivative instruments are subject to certain risks. Specifically, the performance of derivative instruments depends largely on the performance of an underlying currency, security, interest rate or index, and such instruments often have risks similar to the underlying instrument, in addition to other risks. Derivatives also involve costs and can create economic leverage in the Fund’s portfolio, which may result in significant volatility and cause the Fund to participate in losses (as well as gains) in an amount that significantly exceeds the Fund’s initial investment. Other risks of derivatives include illiquidity, mispricing or improper valuation of the derivative instrument, and imperfect correlation between the value of the derivative and the underlying instrument so that the Fund may not realize the intended benefits. Should a market or markets, or prices of particular classes of investments move in an unexpected manner, especially in unusual or extreme market conditions, the Fund may not achieve the anticipated benefits of the transaction, and it may realize losses, which could be significant. If the Investment Manager is not successful in using such derivative instruments, the Fund’s performance may be worse than if the Investment Manager did not use such derivative instruments at all. Derivatives also may present the risk that the other party to the transaction will fail to perform. To the extent that the repositioned Fund utilizes currency related derivatives to a greater extent in implementing its new investment goal and strategies, these risks will increase for the repositioned Fund. Will the Fund’s investment management team change if Proposal 1 is approved? No change to the Fund’s current portfolio management team, Michael Hasenstab and Sonal Desai, is contemplated in connection with the proposed changes to the Fund’s investment goal, name and principal investment strategies. The Fund’s service providers, including the Investment Manager, and their fees, will also remain the same following the repositioning of the Fund, if approved. What is the required vote on Proposal 1? Proposal 1 must be approved by the affirmative vote of a “majority of the outstanding voting securities” of the Fund, as defined in and required by the Investment Company Act of 1940, as amended (the “1940 Act”). The vote of a “majority of the outstanding voting securities” of the Fund is defined as the affirmative vote of the lesser of (A) 67% or more of the outstanding shares of the Fund present at the Meeting, if the holders of more than 50% of the outstanding shares of the Fund are present or represented by proxy; or (B) more than 50% of the outstanding shares of the Fund (a “1940 Act Vote”). 5 If Proposal 1 is not approved by shareholders of the Fund, then the Fund will continue to be managed in accordance with its current investment goal, and the Board will consider what steps to take with respect to the ongoing management of the Fund. If approved by shareholders of the Fund, the proposed investment goal would become effective on or about August 19, 2016. THE BOARD UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” PROPOSAL 1. PROPOSAL 2: TO APPROVE THE RECLASSIFICATION OF THE FUND’S INVESTMENT GOAL FROM A FUNDAMENTAL POLICY TO A NON-FUNDAMENTAL POLICY The Board unanimously recommends that the shareholders of the Fund approve the reclassification of the Fund’s investment goal from a fundamental policy to a non-fundamental policy. Why am I being asked to approve the reclassification of the Fund’s fundamental investment goal? The Board is recommending that the Fund’s investment goal be changed from a “fundamental policy,” which requires shareholder approval of any changes, to a non-fundamental policy, which means that the policy can be changed by the Board without shareholder approval, upon at least 60 days’ advance notice to shareholders. The Fund is not required to designate its investment goal as fundamental under the 1940 Act or the rules, guidance and interpretations issued thereunder. Many other funds in the Franklin Templeton Investments complex do not classify their investment goals as fundamental, and new funds recently introduced by Franklin Templeton Investments have generally classified their investment goals as “non-fundamental” to provide the funds with the flexibility to modify their investment goals should changes in competitive, regulatory, market or other conditions warrant such a modification. In the case of Proposal 1, although the Board has determined that changing the Fund’s investment goal to allow the Fund to operate as a global currency fund would be beneficial to the Fund and its shareholders, the Fund must incur the costs of seeking shareholder approval because the Fund’s investment goal is currently a fundamental policy. If approved by shareholders of the Fund, the additional flexibility afforded by Proposal 2 will enable the Fund to avoid a similar situation like this and avoid the delay and expenses of seeking shareholder approval in the future, should the Board determine that a change to the Fund’s investment goal is in the best interest of the Fund and its shareholders. Therefore, the Board is recommending that the Fund’s fundamental investment goal be reclassified as non-fundamental. What is the required vote on Proposal 2? To reclassify the Fund’s investment goal as non-fundamental, Proposal 2 must be approved by shareholders of the Fund by a 1940 Act Vote. If Proposal 2 is not approved by the Fund’s shareholders, then the Fund’s investment goal would remain “fundamental” so that it could only be amended in the future with shareholder approval. THE BOARD UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” PROPOSAL 2 PROPOSAL 3: TO APPROVE THE USE OF A “MANAGER OF MANAGERS” STRUCTURE WHEREBY THE FUND’S INVESTMENT MANAGER WOULD BE ABLE TO HIRE AND REPLACE SUBADVISERS WITHOUT SHAREHOLDER APPROVAL Background Pursuant to an investment management agreement between the Fund and the Investment Manager, the Investment Manager is responsible for, among other items, managing the assets of the Fund and making decisions with respect to the investment of the Fund’s assets and purchases and sales of investment securities on behalf of the Fund, subject to the supervision of the Board. 6 The Investment Manager is indirectly owned by Franklin Resources, Inc. (“Resources”). Many of Resources’ subsidiaries that provide investment management services (each, an “Investment Manager Affiliate” and collectively, the “Investment Manager Affiliates”) are organized under the laws of different jurisdictions throughout the world for sales, client servicing and tax purposes. Resources operates the Investment Manager Affiliates on a unified basis. For example, the Investment Manager Affiliates generally share order management systems, investment operations support and many compliance policies and procedures. While each Investment Manager Affiliate has its own personnel and resources, including portfolio managers and analysts, and offers specialized management services to clients, the Investment Manager Affiliates generally share support personnel, such as with respect to tax, legal and accounting matters. Depending on the strategy for a particular fund, the fund’s investment manager may wish to use the portfolio management and trading expertise of personnel employed by an Investment Manager Affiliate in other global locations, thereby providing to fund shareholders the full benefit of the global resources of Resources. Alternatively, a fund’s investment manager may wish to provide the fund with the skill and expertise of a subadviser that is not affiliated in any way with Resources or the fund’s investment manager. Applicable provisions of the 1940 Act require that investment management agreements between funds and their investment managers (including subadvisers) be approved by shareholders. The Securities and Exchange Commission (the “SEC”), however, has issued an exemptive order (the “Order”) to the Investment Manager that permits the Investment Manager, and any Investment Manager Affiliates, and any existing or future registered open-end investment company or series advised by the Investment Manager or any Investment Manager Affiliates to hire or replace subadvisers without obtaining shareholder approval, subject to the approval of the investment company’s board of trustees, including a majority of the independent trustees, and certain other conditions. In the case of the Fund, the Order would allow the Investment Manager to hire or replace, without shareholder approval, subadvisers that are affiliated with the Investment Manager ( e.g. , the Investment Manager and the subadviser are both wholly owned by Resources), and subadvisers that are not affiliated with the Investment Manager in any way (the “Manager of Managers Structure”). Before the Fund may rely on the Order, however, the Fund’s use of the Manager of Managers Structure must be approved by shareholders of the Fund by a 1940 Act Vote. Why am I being asked to vote on Proposal 3? The Board determined to seek shareholder approval of the Manager of Managers Structure in connection with the Meeting, which otherwise was called to vote on the changes to the Fund’s fundamental investment goal and the other matters described in this proxy statement, in order to avoid additional meeting and proxy solicitation costs in the future, in the event that the Investment Manager, with the approval of the Board, including a majority of the Trustees who are not “interested persons” of the Trust, as defined in the 1940 Act (“Independent Trustees”), determines that the use of the Manager of Managers Structure is in the best interests of the Fund. The process of seeking shareholder approval could cause delays in executing changes that the Board and the Investment Manager have determined are in the best interests of the Fund. Seeking shareholder approval also typically involves additional expenses, such as hiring a proxy solicitor. Under the Manager of Managers Structure, upon receiving the approval of the Board, including a majority of the Independent Trustees, subadvisers selected by the Investment Manager could immediately manage the Fund’s assets. The Fund would, however, inform shareholders of the hiring of any new subadviser within 90 days after hiring the subadviser. Any new fund launched by Franklin Templeton Investments typically will allow for the Manager of Managers Structure. The Investment Manager currently does not intend to use the Manager of Managers Structure to add subadvisers for the Fund. However, as noted above, Resources is a global investment management organization with offices and Investment Manager Affiliates located around the world. From time to time, a portfolio manager may relocate from one Investment Manager Affiliate to another in order to gain further experience, or the Investment Manager may believe that it would be beneficial to the Fund to have access to the investment management expertise of another Investment Manager Affiliate. If Proposal 3 is approved, in which case the Fund would be permitted to rely on the Order, such investment management changes could be effected with Board approval alone without the need to spend the time and expenses associated with obtaining shareholder approval. 7 How will the Manager of Managers Structure operate? Under the Manager of Managers Structure, the Investment Manager will be permitted to appoint and replace subadvisers for the Fund and to enter into and approve amendments to subadvisory agreements without first obtaining shareholder approval. However, the Board, including a majority of the Independent Trustees, must approve any new subadviser and any new or amended subadvisory agreement. Under the Manager of Managers Structure, the Investment Manager would have the overall responsibility, subject to oversight by the Board, to oversee the subadvisers and recommend their hiring, termination and replacement. Specifically, the Order requires the Investment Manager, subject to the review and approval of the Board, including a majority of the Independent Trustees, to: (a) set the Fund’s overall investment strategy; (b) evaluate, select and recommend subadvisers to manage all or a portion of the Fund’s assets; and (c) implement procedures reasonably designed to ensure that each subadviser complies with the Fund’s investment goal, policies and restrictions. In addition, subject to the review by the Board, the Investment Manager is required to: (a) when appropriate, allocate and reallocate the Fund’s assets among multiple subadvisers; and (b) monitor and evaluate the performance of the subadvisers. The replacement of the Investment Manager or material changes to the Fund’s investment management agreement will remain subject to prior shareholder approval. If the Investment Manager, with the approval of the Board, including a majority of the Independent Trustees, determines that the use of the Manager of Managers Structure is in the best interest of the Fund, the Manager of Managers Structure would, without shareholder approval: (1) enable a new subadviser to commence providing services to the Fund more quickly and with less potential expenses to the Fund; (2) permit the Investment Manager to allocate and reallocate the Fund’s assets among itself and one or more subadvisers; and (3) permit the Board to approve material changes to a subadvisory agreement. How does Proposal 3 affect my fees as a shareholder of the Fund? Approval of Proposal 3 will not affect your fees as a shareholder of the Fund. The Manager of Managers Structure will not at any time entail an increase in the investment management fees paid by the Fund. Further shareholder approval would be necessary to increase the management fees that are payable by the Fund, which is not contemplated. How does Proposal 3 affect my right to vote on subadvisory agreements? If Proposal 3 is approved for the Fund and if the Board and the Investment Manager believe that the use of one or more subadvisers would be in the best interests of the Fund, the Fund’s shareholders generally would not be asked to approve hiring such subadviser(s) for the Fund, assuming that the conditions of the Order are met. Rather, the Investment Manager, with the approval of the Board, including a majority of the Independent Trustees, would be able to appoint subadvisers and make appropriate changes to the subadvisory agreements without seeking shareholder approval. The Fund would, however, inform shareholders of the hiring of any new subadviser within 90 days after the hiring of the subadviser. Why did the Board approve the Manager of Managers Structure? The Board, including a majority of the Independent Trustees, approved the Manager of Managers Structure and is recommending that shareholders of the Fund approve the Manager of Managers Structure at the Meeting in order to avoid additional meeting and proxy solicitation costs in the future, in the event that the Investment Manager, with the approval of the Board, including a majority of the Independent Trustees, determines that it is in the best interests of the Fund to use the Manager of Managers Structure. What is the required vote on Proposal 3? Before the Fund may operate under the Manager of Managers Structure in reliance on the Order, Proposal 3 must be approved by shareholders of the Fund by a 1940 Act Vote. 8 If Proposal 3 is not approved by the Fund’s shareholders, then the Investment Manager generally would only be able to enter into new or amended subadvisory agreements with shareholder approval, potentially causing the Fund to experience delay and incur expenses in making a change deemed beneficial to the Fund and its shareholders by the Board. THE BOARD UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” PROPOSAL 3. PROPOSAL 4: TO ELECT A BOARD OF TRUSTEES How are nominees for Trustees selected? The Board has a Nominating Committee consisting of Harris J. Ashton, Mary C. Choksi, Edith E. Holiday, J. Michael Luttig, Frank A. Olson, Larry D. Thompson and John B. Wilson, each of whom is an Independent Trustee. Trustees who are interested persons of the Trust are referred to as the “Interested Trustees.” The Nominating Committee is responsible for selecting candidates to serve as trustees for the Trust and recommending such candidates: (a) for selection and nomination as Independent Trustees by the incumbent Independent Trustees and the full Board; and (b) for selection and nomination as Interested Trustees by the full Board. In considering a candidate’s qualifications, the Nominating Committee generally considers the potential candidate’s educational background, business or professional experience, and reputation. In addition, the Nominating Committee has established as minimum qualifications for Board membership as an Independent Trustee: (1) that such candidate be independent from relationships with the Investment Manager and other principal service providers both within the terms and the spirit of the statutory independence requirements specified under the 1940 Act and the rules thereunder; (2) that such candidate demonstrate an ability and willingness to make the considerable time commitment, including personal attendance at Board meetings, believed necessary to his or her function as an effective Board member; and (3) that such candidate have no continuing relationship as a director, officer or board member of any U.S. registered investment company other than those within the Franklin Templeton Investments fund complex or a closed-end business development company primarily investing in non-public entities. The Nominating Committee has not adopted any specific policy on the issue of diversity, but will take this into account, among other factors, in its consideration of new candidates to the Board. When the Board has or expects to have a vacancy, the Nominating Committee receives and reviews information on individuals qualified to be recommended to the full Board as nominees for election as trustees, including any recommendations by “Qualifying Fund Shareholders” (as defined below). Such individuals are evaluated based upon the criteria described above. To date, the Nominating Committee has been able to identify, and expects to continue to be able to identify, from its own resources an ample number of qualified candidates. The Nominating Committee, however, will review recommendations from Qualifying Fund Shareholders to fill vacancies on the Board if these recommendations are submitted in writing and addressed to the Nominating Committee at the Trust’s offices at One Franklin Parkway, San Mateo, CA 94403-1906 and are presented with appropriate background material concerning the candidate that demonstrates his or her ability to serve as a Trustee, including as an Independent Trustee, of the Trust. A Qualifying Fund Shareholder is a shareholder who (i) has continuously owned of record, or beneficially through a financial intermediary, shares of the Fund having a net asset value of not less than two hundred and fifty thousand dollars ($250,000) during the twenty-four month period prior to submitting the recommendation; and (ii) provides a written notice to the Nominating Committee containing the following information: (a) the name and address of the Qualifying Fund Shareholder making the recommendation; (b) the number of shares of the Fund which are owned of record and beneficially by such Qualifying Fund Shareholder and the length of time that such shares have been so owned by the Qualifying Fund Shareholder; (c) a description of all arrangements and understandings between such Qualifying Fund Shareholder and any other person or persons (naming such person or persons) pursuant to which the recommendation is being made; (d) the name, age, date of birth, business address and residence address of the person or persons being recommended; (e) such other information regarding each person recommended by such Qualifying Fund Shareholder as would be required to be included in a proxy statement filed pursuant to the proxy rules of the SEC had the nominee been nominated by the Board; (f) whether the Qualifying Fund Shareholder making the recommendation believes the person recommended would or would not be an “interested person” of the Fund, as defined in the 1940 Act; and (g) the written consent of each person recommended to serve as a Trustee if so nominated and elected/appointed. 9 The Nominating Committee may amend these procedures from time to time, including the procedures relating to the evaluation of nominees and the process for submitting recommendations to the Nominating Committee. The Board has adopted and approved a formal written charter for the Nominating Committee (the “Charter”). A copy of the Charter is attached to this proxy statement as Exhibit A . Who are the nominees for Trustees? The nominees proposed for election to the Board (each a “Nominee” and together, the “Nominees”) are: Nominees for Independent Trustee: Harris J. Ashton* Ann Torre Bates Frank J. Crothers Edith E. Holiday* J. Michael Luttig* David W. Niemiec Frank A. Olson* Larry D. Thompson* Constantine D. Tseretopoulos Robert E. Wade Nominees for Interested Trustee: Rupert H. Johnson, Jr.* Gregory E. Johnson* * Nominee currently serves as a Trustee of the Trust. Seven of the twelve Nominees are existing members of the Board that currently oversees the Trust and the Fund. Ten of the twelve Nominees are or would be Independent Trustees, and all of the Nominees are also directors or trustees of other investment companies within the Franklin Templeton Investments fund complex. If elected, each Nominee will hold office until the next meeting of shareholders at which Trustees are elected and until his or her successor shall be elected and qualified, or until his or her earlier death, resignation or removal. The Interested Trustees hold director and/or officer positions with, or are principal stockholders of, Resources and its affiliates. Resources is a publicly owned holding company, a principal stockholder of which is Rupert H. Johnson, Jr., who beneficially owned approximately []% of its outstanding shares as of [ ], 2016. The shares deemed to be beneficially owned by Rupert H. Johnson, Jr. include certain shares held by a private charitable foundation or by his spouse, of which he disclaims beneficial ownership. Resources, a global investment management organization operating as Franklin Templeton Investments, is primarily engaged, through various subsidiaries, in providing investment management, share distribution, transfer agent and administrative services to a family of investment companies. Resources is a New York Stock Exchange (“NYSE”) listed holding company (NYSE: BEN). Rupert H. Johnson, Jr., Chairman of the Board and Trustee of the Trust, is the uncle of Gregory E. Johnson, a Trustee of the Trust. There are no other family relationships among the Trustees or Nominees. Each Nominee currently is available and has consented to serve if elected. If any of the Nominees should become unavailable, the designated proxy holders will vote in their discretion for another person or persons who may be nominated to serve as trustees. 10 Information about the Nominees appears below, including information on the business activities of the Nominees during the past five years and beyond. In addition to personal qualities, such as integrity, the role of an effective Board member inherently requires the ability to comprehend, discuss and critically analyze materials and issues presented in exercising judgments and reaching informed conclusions relevant to his or her duties and fiduciary obligations. The Board believes that the specific background of each Nominee evidences such ability and is appropriate to his or her serving on the Board. As indicated, Harris J. Ashton and Frank A. Olson have each served as chief executive officers of NYSE listed public corporations; Larry D. Thompson and Edith E. Holiday each have legal backgrounds, including high level legal positions with departments of the U.S. government; J. Michael Luttig has fifteen years of judicial experience as a Federal Appeals Court Judge; David W. Niemiec has been a chief financial officer of a major corporation; Ann Torre Bates has served as chief financial officer of a major corporation and as a board member of a number of public companies; Robert E. Wade has over thirty years of experience as a practicing attorney; Constantine D. Tseretopoulos has professional and executive experience as founder and Chief of Staff of a hospital; Frank J. Crothers has served as the chief executive officer of several foreign closely held corporations; and Gregory E. Johnson and Rupert H. Johnson, Jr. are both high ranking executive officers of Franklin Templeton Investments. Listed below with the business activities of the Nominees are their names and years of birth, their positions and length of service with the Trust and the number of portfolios in the Franklin Templeton Investments fund complex that they oversee or will oversee if Proposal 4 is approved. Nominees for Independent Trustee Name, Year of Birth and Address Position Lengthof
